internal_revenue_service number release date index number ---------------------------------- ------------------------------------------------- -------------------------------------------------- ----------------- ------------------ -------------------------- in re ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b09 plr-140314-06 date date legend legend grantor_trust trustees court ------------------ -------------------------------------------------------------- ------------------------------------------------------------------------- ----------------------------- ------------------------------------------------------------------------- -------------------- dear ------------ this is in response to your letter dated date requesting rulings on the gift and generation-skipping_transfer gst tax consequences of a certain modification to a_trust the facts submitted and the representations made are as follows prior to date grantor established trust for the benefit of his four children their spouses and their children article i section of trust provides that after grantor’s death the trust estate is to be divided into four equal shares one for each of grantor’s children article i section provides that trust net_income is to be distributed equally to or for the benefit of each of grantor’s children upon the death of each child that share of the trust net_income is to be paid to that child’s spouse upon the death of each child’s spouse the child’s share of the trust net_income is to be paid to the child’s then living issue in equal shares per stirpes article i section provides the trustees with the discretion to distribute trust principal to an income_beneficiary in the event the trustees determine that trust net_income is not sufficient to provide for the beneficiary’s health maintenance and support plr-140314-06 article i section provides that upon the death of the survivor of certain named individuals the trust estate is to be distributed in equal shares per stirpes to grantor’s then living lawful issue article i section further provides that trust will terminate upon the death of certain named individuals and all of grantor’s lawful issue alive on the date trust was created the trust agreement as executed was not clear regarding whether a child’s spouse to whom the child was married at the time of the child’s death regardless of whether such spouse was named in the trust agreement was entitled to receive income from trust as a result the trustees petitioned court to resolve this ambiguity in the trust agreement in response the court issued an order reforming trust to provide that upon the death of a child the child’s share of trust net_income is to be paid to the spouse the child is married to at the time of the child’s death rather than the spouse specifically named in trust it has been represented that there have been no actual or constructive additions to trust since date trustees are requesting rulings that the modification by judicial reformation of trust will not cause trust to lose its exempt status under ' b a of the tax_reform_act_of_1986 act subjecting trust or distributions from trust to gst tax and will not result in any transfers from trust to be subject_to gift_tax under ' law and analysis sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_2601 imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property plr-140314-06 sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person under a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26 b i the gst does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct scrivener's error will not cause an exempt trust to lose its exempt status provided the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for the benefit of grantor's children a and b and their issue the trust is to terminate on the death of the last to die of a and b at which time the principal is to be distributed to their issue however the provision governing the termination of the trust is ambiguous regarding whether the trust principal is to be distributed per stirpes only to the children of a and b or per capita among the children grandchildren and more remote issue of a and b in the trustee files a construction suit with the appropriate local court to resolve the ambiguity the court issues an order construing the instrument to provide for per capita distributions to the children grandchildren and more remote issue of a and b living at the time the trust terminates the court's construction resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of the state therefore the trust will not be subject_to the provisions of chapter sec_2651 provides that an individual who has been married at any time to an individual described in ' b relating to lineal_descendants shall be assigned to the generation of the individual so described plr-140314-06 in the present case trust was irrevocable on date it has been represented that no additions actual or constructive have been made to trust after that date the court’s order reforming trust resolved an ambiguity relating to the distribution of trust income and principal the judicial action involved a bona_fide issue and the construction is consistent with applicable state law accordingly based upon the facts submitted and the representations made we conclude that the court’s reformation of trust did not cause trust to lose its status as a_trust that is exempt from the gst tax by reason of b a of the act and sec_26_2601-1 subjecting trust or distributions from trust to gst tax and will not result in any transfers from trust to be subject_to gift_tax under ' except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries enclosures copy for ' purposes
